Laweenoe, Judge:
When the above-enumerated appeal for a re-appraisement was called for hearing, plaintiff moved for submission of the case on the record, and the court so ordered.
An examination of the official record discloses no reason for disturbing the presumptively correct value for the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable value of the merchandise covered by said appeal to be the value found by the appraiser.
Judgment will be entered accordingly.